DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 10/19/2021.
Claims 1-36, 48, 50, 51 and 53 are cancelled. Claims 37-47, 49, 52 and 54-63 are pending. 

Response to Arguments
Regarding Applicant’s arguments in the Appeal brief about the rejections for claims 37-47, 49, 52 and 54-63 under 35 U.S.C § 103, the arguments have been fully considered. Upon further prior art search and considerations, a new grounds of rejection is made in view of newly found prior arts and claims’ deficiencies.  

Claim Objections
In claims 38, 40, 41, 42, 43, 44, 45, 46, 47, 49, 52, 54, 55, 61, 62 and 63 the limitation “A method according to” should be amended to “[[A]] The method according to”. 
In claims 37, 39, 56, 57 and 60, the limitation “material “ should be changed to “a material”.
In claims 41, 44, the limitation “material” should be changed to “the material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 37-47, 49, 52 and 54--63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites a limitation “a detector of the second scanner of the pair”. The recited phrase “the second scanner” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “a detector of [[the]] a second scanner of the pair”. Claims 38, 52, 54, 56 and 58 depend on claim 37, and also rejected since they have inherited the same deficiency. 
claim 38 recites a limitation “the radiation beam” which causes confusion. It is unclear if the recited beam is from the first scanner or from the second scanner. For continuing examination purpose, this limitation has been construed as “the radiation beam from the first scanner of the pair”.
Claim 39 recites a limitation “the feature” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] a feature”. Claims 40-47, 49, 55, 57 and 59 depend on claim 39, and are also rejected since they have inherited the same deficiency.  
Claim 40 recites a limitation “nominally coterminous” which causes ambiguity. The recited term “nominally” is a relative term which renders the claim indefinite. The term “nominally” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Therefore people of ordinary skills in the art would not be reasonably appraised of the scope of the invention. For continuing examination purpose, this limitation has been construed as “
Claims 41, 42 and 43 recite a limitation “detector values” which causes ambiguity. it is unclear if the recited detector values refer to new detector values, or refer to the detector values introduced beforehand. For continuing examination purpose, this limitation has been construed as “the detector values”.
Claim 42 recites a limitation “a feature” which causes ambiguity. it is unclear if the recited feature refers to a new feature, or refers to the feature introduced beforehand. For continuing examination purpose, this limitation has been construed as “[[a]] the feature”.
Claim 46 recites a limitation “the instructions” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] instructions”.
Claim 49 recites a limitation “feature” which causes ambiguity. it is unclear if the recited feature refers to a new feature, or refers to the feature introduced beforehand. For continuing examination purpose, this limitation has been construed as “the feature”.
Claim 49 also recites a limitation “the radiation beam” which causes ambiguity. it is unclear if the recited radiation beam is from the first scanner or from the second scanner. For continuing examination purpose, this limitation has been construed as “at least one of the radiation beams”.
Claim 52 recites a limitation “misalignment in positioning” which causes ambiguity. For continuing examination purpose, this limitation has been construed as “the misalignment in the positioning”.
Claims 54 and 55 recite a limitation “the method comprises carrying out the method for multiple pairs” which causes confusion. For continuing examination purpose, this limitation has been construed as “the method is carried out for multiple pairs”.
Claims 54 and 55 also recite a limitation “the at least one position” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] at least one position”.
Claim 60 recites a limitation “within the field of view of a detector of the first scanner” wherein the recited phrase “the field” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “within [[the]] a field of view of a detector of the first scanner”. Similarly, the recited limitation “within the field of view of a detector of the second scanner” should be amended to “within [[the]] a field of view of a detector of the second scanner”. Claims 61-63 depend on claim 60, and are also rejected since they have inherited the deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-44, 52, 56-60 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Crear (US 20170203517A1, hereinafter as “Crear”) in view of ASHTON (WO 2015/040433 A2, provided in IDS, hereinafter as “ASHTON”). 
Regarding claim 37, Examiner interprets the recited limitation (underlines are added by Examiner to group elements) “
comparison of 
	a position of the feature in the field of view derived from the at least one detector value with 
	an expected position value as determined from a positioning of the steering optics of the first scanner of the pair when forming the feature and a positioning of the steering optics of the second scanner of the pair when the at least one detector value is recorded”
as comparison of an element A with an element B, wherein the element A is “a position of the feature in the field of view derived from the at least one detector value”, and the element B is “an expected position value”. And an element C, which is “as determined from a positioning of the steering optics of the first scanner of the pair when forming the feature and a positioning of the steering optics of the second scanner of the pair when the at least one detector value is recorded”, is to describe how the element B is determined.
Regarding claim 37, Crear teaches (underlines are added by Examiner for emphasis):
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus (system 100 in FIG. 4) comprising a plurality of scanners (scanners 134 and 136, as shown in FIG. 4), each scanner of the plurality of scanners comprising beam steering optics for directing a corresponding radiation beam to a working plane in which material is consolidated in layers ([0006]: “Any alignment correction(s) required is/are applied to the optics of one of the lasers to make the pair of lasers align”; And FIG. 4 and [0026]: “A number of lasers 134, 136 are configured to melt layers of metal powder on metal powder bed 132 to generate object 102. …. Each laser 134, 136, as described relative to FIG. 1, has a field in which it can melt metal powder alone and an overlap region in which both lasers 134, 136 can melt metal powder. In this regard, each laser 134, 136 may generate a laser beams 138, 138’, respectively, that fuses particles for each slice, as defined by code 108”. As shown also in FIG.s 6 and 7, the scanners 134 and 136 tilt their laser beam 138 and 138’ angles to melt the metal power at different locations. All these inherently teach that each scanner comprises beam steering optics for directing a corresponding laser beam to a working bed 132 in which metal power is consolidated in layers), the method comprising
controlling the beam steering optics of a pair of the scanners such that a first scanner of the pair directs a radiation beam to form a feature in the working plane (FIG. 7 and [0032]: “a second plurality of layers 190 of test structure 180 are formed in overlap region 182 (now hidden in FIG. 7, see FIG. 6) of pair of calibrated lasers 134, 136 solely using a second calibrated laser 136 of pair of calibrated lasers 134, 136. That is, second plurality of layers 190 are formed atop first plurality of layers 184 to form test structure 180”. This teaches the scanner 136/(first scanner) controls its beam steering optics to direct a laser beam 138’ to form a feature/(layers 190) in the working plane) and the feature is within a field of view of a detector (detector 210 in FIG. 8. [0034]: “Referring to FIGS. 5 and 8, in S14, a dimension (Dx and/or Dy) of an offset step 200 and/or 202 created between first plurality of layers 184 and second plurality of layers 190 in outer surface 192 of test structure 180 is/are measured. …. The measuring may be conducted using any now known or later developed measurement system 210”. This teaches the feature 190 is located in the overlap region and is measured by a detector 210, therefore the feature 190 is within a field of view of the detector 210),
recording at least one detector value with the detector when the feature falls within the field of view (FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. This teaches to record a detector value, i.e., to record an x coordinate value of the feature 190 using the detector 210 when the feature 190 falls within the field of view of the detector 210), and 
determining a correction value (FIG. 8 and [0034-0035]: “measurement system 210 may measure an X-direction dimension Dx of an X-direction offset step 200 created between first plurality of layers 184 and second plurality of lasers 190 in outer surface 192 of test structure 180. … In S16 in FIG. 5, pair of calibrated lasers 134, 136 are aligned by applying the dimension (Dx and/or Dy) of the offset step as an alignment correction 111 (FIG. 4) to at least one of pair of calibrated lasers 134, 136”. This teaches to determine a correction value/Dx for correcting for misalignment in positioning of the laser beams of the scanners 134 and 136) for correcting for misalignment in positioning of the radiation beams by the beam steering optics for the first (scanner 136) and second scanners (scanner 134) from a comparison of 
	a position of the feature (an x coordinate of the feature 190, derived from the recorded x coordinate value of the feature 190 using the detector 210, as recited above) in the field of view derived from the at least one detector value with 
	an expected position value (an x coordinate of the feature 184, as recited above. The x coordinate of the feature 184 is an expected x coordinate value of the feature 190 when there is no misalignment. The difference of the x coordinate of the feature 190 and the expected x coordinate value of the feature 190 is the correction value Dx) as determined from a positioning of the steering optics of the first scanner of the pair when forming the feature (as shown in FIG.s 6-8 and recited in [0031-0032]: the feature 190 is fabricated by the first scanner 136, so the expected x coordinate value of the feature 190 is determined from the a positioning of the steering optics for the laser beam 138’ of the first scanner 136. In other words, a different positioning of the steering optics of the first scanner 136 will result in a different expected x coordinate value of the feature 190).
Crear explicitly teaches (in [0034]) that “(t)he measurement may be conducted using any now known or later developed measurement system 210”. Crear does not teach the measuring is performed based upon the signals received by the detector of the scanner. Specifically, Crear teaches all the limitations except that the detector for detecting radiation coming from the working plane that is collected by the beam steering optics of the second scanner; and the expected position value is also determined from a positioning of the steering optics of the second scanner of the pair when the at least one detector value is recorded.
However, ASHTON teaches in an analogous art that a measuring is performed based upon signals received by a detector of a scanner. Specifically, ASHTON teaches: 
the detector (camera 173 in FIG.s 1 and 2a) for detecting radiation coming from the working plane that is collected by the beam steering optics (tiltable mirror 175 and focusing lenses 176 and 177, as shown in FIG.s 1 and 2a) of scanner (as shown in FIG.s 1 and 2a and recited on Pages 13-15: the SLM scanner 106 comprises a camera 173 and a laser module 105 which share a same optical steering path, and the radiation coming from the working plan is collected by the camera 173 through the beam steering optics 175, 176 and 177); and 
the measured position value is also determined from a positioning of the steering optics of the scanner when the at least one detector value is recorded (FIG.s 1, 2a and 12 and Page 25: “The steerable optics 175 are moved such that a corner 209 at which four squares intersect is located at a center of the image captured by camera 173, as shown in Figure 12”. Since the camera 173 uses the steering optics 175, 176 and 177 to collect the light to make the measurement, so the measured position value is also determined by a positioning of the steering optics of the scanner).
Each of the scanners 134 and 136 in Crear’s teaching can be replaced by the scanner 106 taught by ASHTON. And since the expected position value in Crear’s teaching is a measured x coordinate of the feature 184, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear based on the teaching of ASHTON, to make the method wherein the detector of the second scanner of the pair detects radiation coming from the working plane that is collected by the beam steering optics of the second scanner; and the expected position value is also determined from a positioning of the steering optics of the second scanner of the pair when the at least one detector value is recorded. One of ordinary skill in the art would have been motivated to do this modification since integrating a camera into the scanner to share the same steering optics with the laser module can make “the relative location of the image and focus of the laser beam” to be “fixed”, as ASHTON teaches on Page 7. 

Regarding claim 38, Crear-ASHTON teach all the limitations of claim 37.
Crear further teaches:
the feature is a melt pool formed by the radiation beam from the first scanner of the pair in the working plane ([0032]: “a second plurality of layers 190 of test structure 180 are formed in overlap region 182 (now hidden in FIG. 7, see FIG. 6) of pair of calibrated lasers 134, 136 solely using a second calibrated laser 136 of pair of calibrated lasers 134, 136”).

Regarding claim 39, Examiner interprets the recited limitation (underlines are added by Examiner to group elements) “
comparison of 
	positions of a feature in the fields of view derived from the detector values recorded by the first and second scanners and 
	a positioning of the steering optics of the first and second scanners when the detector values are recorded”
as comparison of two positions in an element A, wherein the element A is “positions of a feature in the fields of view”. And an element B, which is “derived from the detector values recorded by the first and second scanners and a positioning of the steering optics of the first and second scanners when the detector values are recorded”, is to describe how the element A is derived. 
Examiner disagrees with Applicant’s interpretation for above recitation limitation (as Applicant argued in the Appeal brief on Page 10). Simply, the positions of the feature (which are x/y coordinates) can not compare with positioning of the steering optics (which is angular values).
Regarding claim 39, Crear teaches (underlines are added by Examiner for emphasis):
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus (system 100 in FIG. 4) comprising a plurality of scanners (scanners 134 and 136, as shown in FIG. 4), each scanner comprising beam steering optics for directing a corresponding radiation beam to a working plane in which material is consolidated in layers ([0006]: “Any alignment correction(s) required is/are applied to the optics of one of the lasers to make the pair of lasers align”; And FIG. 4 and [0026]: “A number of lasers 134, 136 are configured to melt layers of metal powder on metal powder bed 132 to generate object 102. …. Each laser 134, 136, as described relative to FIG. 1, has a field in which it can melt metal powder alone and an overlap region in which both lasers 134, 136 can melt metal powder. In this regard, each laser 134, 136 may generate a laser beams 138, 138’, respectively, that fuses particles for each slice, as defined by code 108”. As shown also in FIG.s 6 and 7, the scanners 134 and 136 tilt their laser beam 138 and 138’ angles to melt the metal power at different locations. All these inherently teach that each scanner comprises beam steering optics for directing a corresponding laser beam to a working bed 132 in which metal power is consolidated in layers), the method comprising 
controlling the beam steering optics of first and second scanners of a pair of the scanners such that features formed by the first and second scanners at least overlap (FIG.s 6 and 7, and [0031-0032]: “embodiments of the method may include, S10, forming a first plurality of layers 184 of (partially completed) test structure 180 in overlap region 182 of pair of calibrated lasers 134, 136 solely using a first calibrated laser 134 of pair of calibrated lasers 134, 136……a second plurality of layers 190 of test structure 180 are formed in overlap region 182 (now hidden in FIG. 7, see FIG. 6) of pair of calibrated lasers 134, 136 solely using a second calibrated laser 136 of pair of calibrated lasers 134, 136. That is, second plurality of layers 190 are formed atop first plurality of layers 184 to form test structure 180”. This teaches to control the beam steering optics of the scanners 134 and 136 to form layers 184 and layers 190 which overlap in the overlap region),
recording at least one detector value with the detector (FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. This teaches to record x coordinate value of layers 190 and x coordinate value of layers 184 using detector 210), and 
determining a correction value (FIG. 8 and [0034-0035]: “measurement system 210 may measure an X-direction dimension Dx of an X-direction offset step 200 created between first plurality of layers 184 and second plurality of lasers 190 in outer surface 192 of test structure 180. … In S16 in FIG. 5, pair of calibrated lasers 134, 136 are aligned by applying the dimension (Dx and/or Dy) of the offset step as an alignment correction 111 (FIG. 4) to at least one of pair of calibrated lasers 134, 136”. This teaches to determine a correction value/Dx for correcting for misalignment in positioning of the laser beams of the scanners 134 and 136) for correcting for misalignment in positioning of the radiation beams by the beam steering optics of the first (scanner 136) and second scanners (scanner 134) from a comparison of 
	positions of a feature (x coordinate of layers 190 and x coordinate of layers 184, of a feature/(a test structure 180)) in the field of view (the measured x coordinate of layers 190 and x coordinate of layers 184 are in the field of view of the detector 210) derived from the detector value (as recited above, the x coordinate of layers 190 and x coordinate of layers 184 are derived from the measured x coordinate value of layers 190 and x coordinate value of layers 184 using detector 210) and a positioning of the steering optics of the first and second scanners (as recited above, the layers 190 and layers 184 are formed by positioning the steering optics of the scanner 134 and 136, therefore the x coordinate of the formed layers 190 and x coordinate of the formed layers 184 depend on/(are derived from) a positioning of the steering optics of the scanner 134 and 136).
Crear explicitly teaches (in [0034]) that “(t)he measurement may be conducted using any now known or later developed measurement system 210”. Crear does not teach the measuring is performed based upon the signals received by the detector of the scanner. Specifically, Crear teaches all the limitations except that each scanner comprises also a detector for detecting radiation coming from the working plane that is collected by the beam steering optics; controlling the beam steering optics of first and second scanners of a pair of the scanners such that fields of view of the working plane for the detectors of the first and second scanners at least overlap; recording at least one detector value with the detector of each of the first and second scanners for the corresponding field of view; the positions of a feature are derived from the detector values recorded by the first and second scanners and a positioning of the steering optics of the first and second scanners when the detector values are recorded.
However, ASHTON teaches in an analogous art that a measuring is performed based upon signals received by a detector of a scanner. Specifically, ASHTON teaches: 
scanner (scanner 106 in FIG.s 1 and 2a) comprises also a detector (camera 173 in FIG.s 1 and 2a) for detecting radiation coming from the working plane that is collected by the beam steering optics (as shown in FIG.s 1 and 2a and recited on Pages 13-15: the SLM scanner 106 comprises a camera 173 and a laser module 105 which share a same optical steering path, and the radiation coming from the working plan is collected by the camera 173 through the beam steering optics 175, 176 and 177); 
Each of the scanners 134 and 136 in Crear’s teaching can be replaced by the scanner 106 taught by ASHTON. Crear teaches to align a pair of calibrated scanners ([0007]). ASHTON teaches a scanner 106 with integrated laser and camera share the same steering optics, and the laser 105 center aligns with the center of the field of view of the camera 173 after calibration of the scanner 106 (as recited by ASHTON in FIG. 12 and on Page 25). Therefore after replacing each of the calibrated scanners 134 and 136 of Crear by the calibrated scanner 106 of ASHTON, the alignment of the laser beams of two scanners is equivalent to the alignment of the field of view of the cameras of the two scanners. As long as the positions of a feature recorded by the cameras of the two scanners are aligned, the laser beams of the two scanners are aligned and the two scanners are aligned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear based on the teaching of ASHTON, to make the method wherein each scanner comprises also a detector for detecting radiation coming from the working plane that is collected by the beam steering optics; controlling the beam steering optics of first and second scanners of a pair of the scanners such that fields of view of the working plane for the detectors of the first and second scanners at least overlap; recording at least one detector value with the detector of each of the first and second scanners for the corresponding field of view; the positions of a feature are derived from the detector values recorded by the first and second scanners and a positioning of the steering optics of the first and second scanners when the detector values are recorded. One of ordinary skill in the art would have been motivated to do this modification since integrating a camera into the scanner to share the same steering optics with the laser module can make “the relative location of the image and focus of the laser beam” to be “fixed”, as ASHTON teaches on Page 7. 

Regarding claim 40, Crear-ASHTON teach all the limitations of claim 39.
Crear further teaches:
the fields of view are coterminous when the detector values are recorded (FIG. 9 and [0035]: “as shown in FIG. 9, layer(s) 220 formed by calibrated laser 134 and then layer(s) 222 subsequently formed by calibrated laser 136, during formation of an object 102, are aligned within overlap region 182, resulting in a smooth outer surface 224 of object 102”. This teaches two scanners align their laser beam positions after calibration. As recited in the rejection of claim 39, ASHTON teaches a scanner 106 with integrated laser and camera share the same steering optics, and the laser 105 center aligns with the center of the field of view of the camera 173 after calibration of the scanner 106 (as recited by ASHTON in FIG. 12 and on Page 25). Therefore, the teaching of Crear in [0035] eventually teach the fields of views of the two calibrated scanners are nominally coterminous when the cameras are used to record).

Regarding claim 41, Crear-ASHTON teach all the limitations of claim 39.
Crear-ASHTON also teach recording detector values within the fields of view by one of the plurality of scanners (see rejection for claim 39 recited above).
ASHTON further teaches:
recording detector value when a radiation beam is directed onto material in the working plane (FIG. 2a and Page 17: “the computer 160 controls the laser 105 and the optical module 106 to scan the laser beam across areas of the powder layer to solidify selected areas based upon geometric data stored on the computer 160. Melting of the powder layer stimulates the material to generate thermal radiation. Some of the material will also be vaporised to form plasma. The plasma emits spectral radiation having a characteristic spectrum based on the materials present. Both thermal radiation and spectral radiation is collected by the optical module 106 and directed towards the measuring devices 172, 173”. This teaches the camera 173 records the detector value when the laser beam is directed onto the power material in the working plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear based on the teaching of ASHTON, to make the method to further comprise recording detector values when a radiation beam is directed onto material in the working plane within the fields of view by one of the plurality of scanners. One of ordinary skill in the art would have been motivated to do this modification since integrating a camera into the scanner to share the same steering optics with the laser module can make “the relative location of the image and focus of the laser beam” to be “fixed”, as ASHTON teaches on Page 7. 

Regarding claim 42, Crear-ASHTON teach all the limitations of claim 39.
Crear-ASHTON also teach the recorded detector values are based on the feature in the fields of view (see rejection of claim 39 recited above).
Crear further teaches:
the feature formed using one of the radiation beams (FIG.s 6 and 7: the feature 180 is formed using one of the laser beams).

Regarding claim 43, Crear-ASHTON teach all the limitations of claim 39.
ASHTON further teaches:
recording detector value based upon a reference pattern located within the fields of view (FIG. 12 and Page 25: ASHTON teaches to record detector value 203 based on reference pattern, i.e., the center mark 209 located in the field of view of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear based on the teaching of ASHTON, to make the method to further comprise recording detector values based upon a reference pattern located within the fields of view. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner, as ASHTON teaches on Page 25. 

Regarding claim 44, Crear-ASHTON teach all the limitations of claim 43.
ASHTON further teaches:
the reference pattern is one selected from:
i) formed using one of the radiation beams;
ii) formed in the working plane using one of the radiation beams by ablating a surface in the working plane or consolidating material in the working plane; and
iii) preformed on a reference artefact that is placed in the additive manufacturing apparatus such that the reference pattern is in the field of view (FIG. 12 and Page 25: the reference pattern is preformed on reference artefact 200 that is placed in the scanner such that the reference pattern mark 209 is at the center of the field of view) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear based on the teaching of ASHTON, to make the method wherein the reference pattern is one selected from i) formed using one of the radiation beams; ii) formed in the working plane using one of the radiation beams by ablating a surface in the working plane or consolidating material in the working plane; and iii) preformed on a reference artefact that is placed in the additive manufacturing apparatus such that the reference pattern is in the fields of view. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner, as ASHTON teaches on Page 25. 

Regarding claim 52, Crear-ASHTON teach all the limitations of claim 37.
ASHTON further teaches:
adjusting the additive manufacturing apparatus to correct for misalignment in positioning of the radiation beam by the beam steering optics for the scanner (FIG. 1 and Page 8: “The optical module may be then be updated to alter the programmed configuration(s) for directing the laser beam based on the determined offset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear based on the teaching of ASHTON, to make the method to further comprise adjusting the additive manufacturing apparatus to correct for misalignment in positioning of the radiation beams by the beam steering optics for the first and second scanners. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanners, as ASHTON teaches on Page 8. 

Claim 56 recites an additive manufacturing apparatus to implement the method of claim 37 with patentably the same limitations. Therefore, claim 56 is rejected for the same reason recited in the rejection of claim 37.

Claim 57 recites an additive manufacturing apparatus to implement the method of claim 39 with patentably the same limitations. Therefore, claim 57 is rejected for the same reason recited in the rejection of claim 39.

Claim 58 recites non-transitory computer readable medium having instructions to implement the method of claim 37 with patentably the same limitations. Therefore, claim 58 is rejected for the same reason recited in the rejection of claim 37.

Claim 59 recites a non-transitory computer readable medium having instructions to implement the method of claim 39 with patentably the same limitations. Therefore, claim 59 is rejected for the same reason recited in the rejection of claim 39.

Regarding claim 60, Examiner interprets the recited limitation (underlines are added by Examiner to group elements) “
determining a correction value for correcting for misalignment in positioning of the radiation beams by the beam steering optics of the first and second scanners from 
	a position of the feature in the field of view of the detector of the first scanner and a position of the feature in the field of view of the detector of the second scanner derived from the detector values recorded by the first and second scanners and 			a 			positioning of the steering optics of the first and second scanners when the detector values are recorded”
as determining a correction value from “a position of the feature in the field of view of the detector of the first scanner”, “a position of the feature in the field of view of the detector of the second scanner …” and “positioning of the steering optics of the first and second scanners …”.
Regarding claim 60, Crear teaches (underlines are added by Examiner for emphasis):
A method for determining a correction of beam steering optics of a scanner of an additive manufacturing apparatus (system 100 in FIG. 4) comprising a plurality of scanners (scanners 134 and 136, as shown in FIG. 4), each scanner comprising beam steering optics for directing a corresponding radiation beam to a working plane in which material is consolidated in layers ([0006]: “Any alignment correction(s) required is/are applied to the optics of one of the lasers to make the pair of lasers align”; And FIG. 4 and [0026]: “A number of lasers 134, 136 are configured to melt layers of metal powder on metal powder bed 132 to generate object 102. …. Each laser 134, 136, as described relative to FIG. 1, has a field in which it can melt metal powder alone and an overlap region in which both lasers 134, 136 can melt metal powder. In this regard, each laser 134, 136 may generate a laser beams 138, 138’, respectively, that fuses particles for each slice, as defined by code 108”. As shown also in FIG.s 6 and 7, the scanners 134 and 136 tilt their laser beam 138 and 138’ angles to melt the metal power at different locations. All these inherently teach that each scanner comprises beam steering optics for directing a corresponding laser beam to a working bed 132 in which metal power is consolidated in layers), the method comprising
controlling the beam steering optics of a first scanner (scanner 136) of the plurality of scanners such that a feature in the working plane is within the field of view of a detector (FIG.s 6 and 7, and [0031-0032]: “a second plurality of layers 190 of test structure 180 are formed in overlap region 182 (now hidden in FIG. 7, see FIG. 6) of pair of calibrated lasers 134, 136 solely using a second calibrated laser 136 of pair of calibrated lasers 134, 136”; And FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. All these teach to control the beam steering optics of the scanner 136 such that layers 190 is formed in the overlap region. The layers 190 is part of a feature/(a test structure 180). The detector 210 measured the test structure 180, therefore the test structure 180 is within the field view of the detector 210),
recording at least one detector value with the detector (FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. This teaches to record x coordinate value of layers 190 using detector 210),
controlling the beam steering optics of a second scanner (scanner 134) of the plurality of scanners such that the same feature is within the field of view of a detector (FIG.s 6 and 7, and [0031-0032]: “embodiments of the method may include, S10, forming a first plurality of layers 184 of (partially completed) test structure 180 in overlap region 182 of pair of calibrated lasers 134, 136 solely using a first calibrated laser 134 of pair of calibrated lasers 134, 136”; And (FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. All these teach to control the beam steering optics of the scanner 134 such that layers 184 is formed in the overlap region. The layers 184 is part of a feature/(a test structure 180). The detector 210 measured the test structure 180, therefore the test structure 180 is within the field view of the detector 210),
recording at least one detector value with the detector (FIG. 8 and [0034]: “The measuring may be conducted using any now known or later developed measurement system 210. In one embodiment, measurement system 210 may include a coordinate measuring machine to scan outer surface 192 of test structure 180”. This teaches to record x coordinate value of layers 184 using detector 210), and
determining a correction value (FIG. 8 and [0034-0035]: “measurement system 210 may measure an X-direction dimension Dx of an X-direction offset step 200 created between first plurality of layers 184 and second plurality of lasers 190 in outer surface 192 of test structure 180. … In S16 in FIG. 5, pair of calibrated lasers 134, 136 are aligned by applying the dimension (Dx and/or Dy) of the offset step as an alignment correction 111 (FIG. 4) to at least one of pair of calibrated lasers 134, 136”. This teaches to determine a correction value/Dx for correcting for misalignment in positioning of the laser beams of the scanners 134 and 136) for correcting for misalignment in positioning of the radiation beams by the beam steering optics of the first and second scanners from 
	a position of the feature in the field of view of the detector formed by the first scanner (x coordinate of layers 190 in the field of view of the detector 210 formed by the  scanner 136) and a position of the feature in the field of view of the detector formed by the second scanner (x coordinate of layers 184 in the field of view of the detector 210 formed by the  scanner 134)  derived from the detector values recorded (as recited above, the x coordinate of layers 190 and x coordinate of layers 184 are derived from the measured x coordinate value of layers 190 and x coordinate value of layers 184 using detector 210) and 			a positioning of the steering optics of the first and second scanners (as recited above, the layers 190 and layers 184 are formed by positioning the steering optics of the scanner 134 and 136, therefore the x coordinate of the formed layers 190, x coordinate of the formed layers 184 and the their difference depend on/(are determined from) a positioning of the steering optics of the scanner 134 and 136).
Crear explicitly teaches (in [0034]) that “(t)he measurement may be conducted using any now known or later developed measurement system 210”. Crear does not teach the measuring is performed based upon the signals received by the detector of the scanner. Specifically, Crear teaches all the limitations except that each scanner comprises also a detector for detecting radiation coming from the working plane that is collected by the beam steering optics; And determining the correction value from a position of the feature in the field of view of the detector of the first scanner, and a position of the feature in the field of view of the detector of the second scanner derived from the detector values recorded by the first and second scanners and a positioning of the steering optics of the first and second scanners when the detector values are recorded.
However, However, ASHTON teaches in an analogous art that a measuring is performed based upon signals received by a detector of a scanner. Specifically, ASHTON teaches: 
scanner (scanner 106 in FIG.s 1 and 2a) comprises also a detector (camera 173 in FIG.s 1 and 2a) for detecting radiation coming from the working plane that is collected by the beam steering optics (as shown in FIG.s 1 and 2a and recited on Pages 13-15: the SLM scanner 106 comprises a camera 173 and a laser module 105 which share a same optical steering path, and the radiation coming from the working plan is collected by the camera 173 through the beam steering optics 175, 176 and 177); 
Each of the scanners 134 and 136 in Crear’s teaching can be replaced by the scanner 106 taught by ASHTON. Crear teaches to align a pair of calibrated scanners ([0007]). ASHTON teaches a scanner 106 with integrated laser and camera share the same steering optics, and the laser 105 center aligns with the center of the field of view of the camera 173 after calibration of the scanner 106 (as recited by ASHTON in FIG. 12 and on Page 25). Therefore after replacing each of the calibrated scanners 134 and 136 of Crear by the calibrated scanner 106 of ASHTON, the alignment of the laser beams of two scanners is equivalent to the alignment of the field of view of the cameras of the two scanners. As long as the positions of a feature recorded by the cameras of the two scanners are aligned, the laser beams of the two scanners are aligned and the two scanners are aligned. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear based on the teaching of ASHTON, to make the method wherein each scanner comprises also a detector for detecting radiation coming from the working plane that is collected by the beam steering optics; And determining the correction value from a position of the feature in the field of view of the detector of the first scanner, and a position of the feature in the field of view of the detector of the second scanner derived from the detector values recorded by the first and second scanners and a positioning of the steering optics of the first and second scanners when the detector values are recorded. One of ordinary skill in the art would have been motivated to do this modification since integrating a camera into the scanner to share the same steering optics with the laser module can make “the relative location of the image and focus of the laser beam” to be “fixed”, as ASHTON teaches on Page 7.

Regarding claim 63, Crear-ASHTON teach all the limitations of claim 60.
Crear further teaches:
the feature is a permanent feature of the additive manufacturing apparatus (FIG.s 7 and 8: the feature/(structure 180) is a permanent feature made by laser beams of the additive manufacturing apparatus).

Claims 45-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Crear in view of ASHTON, and in further view of Domrose (US 20180/370146 A1, prior art of record, hereinafter as “Domrose”). 
Regarding claim 45, Crear-ASHTON teach all the limitations of claim 43, but they don’t teach the reference pattern comprises at least one periodic feature, the method comprising capturing an image of the reference pattern with the detector of the second scanner, determining from the image a measured periodic property of the reference pattern and determining a correction for control of the first or second scanner based upon a comparison of the measured periodic property with a reference periodic property.
However, Domrose teaches in an analogous art: 
the reference pattern comprises at least one periodic feature ([0054]: “it is possible to provide for multiple reference marks 203. Preferably, the reference marks 203 are generated together with one of the modulation patterns 101, 201 or together with both modulation patterns 101, 201, particularly in the form of extended lines”. This teaches the reference pattern 203 comprise multiple periodic lines), the method comprising capturing an image of the reference pattern with the detector of the second scanner ([0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner”; And [0052]: “the reference mark 203 is generated together with one of the two modulation patterns 101, 201”. These teach the image of the reference pattern is generated with pattern 201 and captured by the detector. Since Crear-ASHTON teach, as recited in the rejection of claim 39, that each scanner has its own detector to detect the pattern the scanner generates, so Crear-ASHTON also teach the reference pattern together with pattern 201 is captured by the detector of the second scanner), determining from the image a measured periodic property of the reference pattern ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”) and determining a correction for control of the first or second scanner based upon a comparison of the measured periodic property with a reference periodic property ([0056]: “If the deviation exceeds a predefined setpoint value, the control device 29 changes one or more settings of the component parts of the apparatus 1 in order to change the deviation such that the deviation does not exceed the predefined setpoint value anymore”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear-ASHTON based on the teaching of Domrose, to make the method wherein, the reference pattern comprises at least one periodic feature, the method comprising capturing an image of the reference pattern with the detector of the second scanner, determining from the image a measured periodic property of the reference pattern and determining a correction for control of the first or second scanner based upon a comparison of the measured periodic property with a reference periodic property. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner so “the deviation does not exceed the predefined setpoint value”, as Domrose teaches in [0056]. 

Regarding claim 46, Crear-ASHTON-Domrose teach all the limitations of claim 45.
Domrose further teaches:
the reference periodic property is determined from the instructions used to drive the first scanner when forming the reference pattern or a further image of the reference pattern captured by the detector of the first scanner ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches the reference periodic property is determined from an image of the reference pattern, which is captured by the detector of the first scanner, as recited in the rejection of claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear-ASHTON based on the teaching of Domrose, to make the method wherein the reference periodic property is determined from the instructions used to drive the first scanner when forming the reference pattern or a further image of the reference pattern captured by the detector of the first scanner. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner so “the deviation does not exceed the predefined setpoint value”, as Domrose teaches in [0056].

Regarding claim 47, Crear-ASHTON teach all the limitations of claim 39, but they don’t teach the correction value is determined by cross-referencing data, including the detector value(s), from the first and second scanners.
However, Domrose teaches in an analogous art: 
the correction value is determined by cross-referencing data, including the detector value(s), from the first and second scanners (FIG. 2 and [0050]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teaches the correction value, i.e., a deviation of the 3D printer is determined by cross-referencing detected patterns 102 and 201, which are from the first and second scanners, as Crear-ASHTON teach in the rejection of claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear-ASHTON based on the teaching of Domrose, to make the method wherein the correction value is determined by cross-referencing data, including the detector value(s), from the first and second scanners. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner, as Domrose teaches in [0025]. 

Regarding claim 49, Crear-ASHTON-Domrose teach all the limitations of claim 47.
Domrose further teaches:
the correction value is determined from a difference in a measured position of: a spot of the radiation beam or the feature formed by the radiation beam within the field of view from a nominal value ([0055]: “The superposition pattern 301 and the at least one reference mark 203 are detected by the detection device 18 in a spatially resolved manner. The control device 29 determines the deviation of the superposition pattern 301 from a predefined reference position from the data transmitted from the detection device 18”. This teach to determine the difference in a measured position of the pattern 301 from a reference position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Crear-ASHTON based on the teaching of Domrose, to make the method wherein the correction value is determined from a difference in a measured position of: a spot of the radiation beam or the feature formed by the radiation beam within the field of view from a nominal value. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate the scanner, as Domrose teaches in [0025]. 

Claims 54-55 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Crear in view of ASHTON, and in further view of Perret (US 2016/0082668 A1, prior art of record, hereinafter as “Perret”). 
Regarding claim 54, Crear-ASHTON teach all the limitations of claim 37, but they don’t’ teach the additive manufacturing apparatus comprises more than two scanners and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference.
However, Perret teaches in an analogous art: 
the additive manufacturing apparatus comprises more than two scanners ([0036]: “the construction zone 2 can be divided into four identical scan zones, which are in each case irradiated by an assigned scanner. In principle, any desired plurality of scanners and scan zones assigned thereto which cover a construction zone are possible”) and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (as recited in [0036], there are more than 2 scanners, and the method recited in the rejection of claim 37 is carried out for multiple pairs of scanners. Perret teaches in [0028] to compare test patterns with each other within a pair of scanners. After every pair of scanners are calibrated, all the scanners are aligned to a common frame of reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear-ASHTON based on the teaching of Perret, to make the method wherein the additive manufacturing apparatus comprises more than two scanners and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate scanners, as Perret teaches in [0007].

Regarding claim 55, Crear-ASHTON teach all the limitations of claim 39, but they don’t’ teach the additive manufacturing apparatus comprises more than two scanners and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference.
However, Perret teaches in an analogous art: 
the additive manufacturing apparatus comprises more than two scanners ([0036]: “the construction zone 2 can be divided into four identical scan zones, which are in each case irradiated by an assigned scanner. In principle, any desired plurality of scanners and scan zones assigned thereto which cover a construction zone are possible”) and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct the at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference (as recited in [0036], there are more than 2 scanners, and the method recited in the rejection of claim 39 is carried out for multiple pairs of scanners. Perret teaches in [0028] to compare test patterns with each other within a pair of scanners. After every pair of scanners are calibrated, all the scanners are aligned to a common frame of reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear-ASHTON based on the teaching of Perret, to make the method wherein the additive manufacturing apparatus comprises more than two scanners and the method is carried out for multiple pairs of the more than two scanners to generate correction values, maps or functions that correct at least one position of the steering optics of one of the scanners of each pair such that the more than two scanners are aligned to a common frame of reference. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate scanners, as Perret teaches in [0007].

Regarding claim 61, Crear-ASHTON teach all the limitations of claim 60, but they don’t teach the feature is a reference pattern in the working plane.
However, Perret teaches in an analogous art: 
the feature is a reference pattern in the working plane (FIG.s 1 and 2: test pattern 33 and/or 34 is a reference pattern in the working plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear-ASHTON based on the teaching of Perret, to make the method wherein the feature is a reference pattern in the working plane. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate scanners, as Perret teaches in [0007].

Regarding claim 62, Crear-ASHTON teach all the limitations of claim 60, but they don’t teach placing a reference artefact comprising the feature in the additive manufacturing apparatus such that the same feature is located in the working plane.
However, Perret teaches in an analogous art: 
placing a reference artefact comprising the feature in the additive manufacturing apparatus such that the same feature is located in the working plane (FIG.s 1 and 2: test pattern 33 and/or 34 is a reference artefact comprising a specific pattern/feature in the working plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crear-ASHTON based on the teaching of Perret, to make the method to further comprises placing a reference artefact comprising the feature in the additive manufacturing apparatus such that the same feature is located in the working plane. One of ordinary skill in the art would have been motivated to do this modification since it can help calibrate scanners, as Perret teaches in [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115